DETAILED ACTION
This office action is in response to applicant's communication filed on 06/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1, 8 and 15 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward a system and method to effectively pre-filter data before join operations, enabling faster and more efficient processing of data.
			The most relevant prior arts are SQLForum-2016 (“sql - How to perform a join with aliases for two tables in oracle? - Stack Overflow”, 01 Apr 2016), DBJournal (“Disambiguating between Duplicate Column Names in MySQL”, 21 Sep 2010), Focazio (US 2005/0091199 A1) and Drupal (“Drupal 8, Documentation - Dynamic Queries - Fields”, 14 September 2017).
			However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following: 
“...removing, based on the determination that the first table and the second table each include the first attribute and the second attribute and the determination that the first column of the first table and the second column of the second table each semantically contain the same set of data, the first join key from the join node, thereby reducing a total number of join keys of the plurality of join keys; selecting, between the first attribute and the second attribute and based on the removal of the first join key from the join node, the first attribute for replacement;...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        

/MATTHEW ELL/Primary Examiner, Art Unit 2145